DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 was filed after the mailing date of the non-final on 05/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Claims 12, 17-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lamineries Matthey SA (Guide to High Performance Alloys) [IDS dated: 05/18/2020], herein Lamineries in view of Arthington et al., (Curvature control in radial-axial ring rolling) and Longenberger  (US 5651844 A).

In regards to claim 12, Lamineries teaches BeCu alloys [Pgs. 4-6]. The alloys are made into rings, thus having an inner and outer diameter [Pgs. 6, 36].  Lamineries teaches by example a high strength copper beryllium alloy C17300  which comprises: 1.8-2.0 wt. % Be, 0.2 wt. % min (Co+Ni), 0.6 max wt. % (Co+Ni+Fe), 0.2-0.6 wt. % Pb and the remainder Cu  [Pg. 6, 2nd example].   Further by example, alloy C17300  which comprises: 1.8-2.0 wt. % Be, 0.2 wt. % min (Co+Ni), 0.6 max wt. % (Co+Ni+Fe), 0.02 max wt. % Pb and the remainder Cu  [Pg. 6, 1st  example].  The alloys meet the claimed composition.   Lamineries teaches the ring is made by ring rolling but does expressly not teach the wall thickness is uniform.
	Arthington teaches a method of conventional ring rolling metal rings [Abstract].  Arthington teaches that ring products are circular and the process is tightly constrained using guide rolls for stability and to ensure the circularity and uniformity of the ring [Abstract]. Arthington expressly teaches that process produces seamless metal rings with uniform cross-section [Abstract, Pg. 244].  These shaped ringed have uniform wall thickness [Pg. 245 paragraph 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the ring rolling technique of Arthington on the ring of Lamineries.  One would have been motivated to do so as it would be applying a known technique to improved similar products (i.e., metal rings) in the same way.
	Lamineries  does not teach the average grain size of the metal ring.
Longenberger teaches the processing of a beryllium-copper alloy comprising 1.8 to 2.0% by weight beryllium [Col 5 lines 1-3].  Longenberger teaches the grain size may be refined based upon the desired application [ Col 1 lines 46-59].  Longenberger teaches a process that results in a  generally equiaxed uniform fine grain structure wherein the average grain size is 10-30 microns [Col 2 lines 9-11, Col 6 lines 8-35].  Longenberger shows that for CuBe alloys of differing compositions the method still results in a fine grain structure wherein the average grain size is 20-50 microns [Col 9 lines 1-11].  These ranges are encompassed by the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the method of Longenberger on the ring of Lamineries.  One would have been motivated to do so as it would be applying a known technique to improved similar products (i.e., copper alloys) in the same way.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 17, Lamineries further teaches %IACS is at least 22 [Pgs. 4 (Alloy 25), 36].  This overlaps the claimed range.

In regards to claim 18, Lamineries further teaches hardness is adjusted based upon the processing methods and teaches Alloy 25 which is C17200 has a hardness that approaches HRC 45 [Pgs. 4, 6-Table ].    This overlaps the claimed range.

In regards to claim 21,  Lamineries teaches C17200 or Alloy 25, has a yield strength 0.2% offset of 890-1200 MPa, a Rockwell C Hardness of 36-42 and an elongation of 3-10 % [Pgs. 4, 36]. The elongation overlaps the claimed elongation range.

In regards to claim 22,  Lamineries does not teach the inner and outer diameter of the ring.  
Lamineries discloses the claimed invention except for the ranges of the inner diameter and outer diameter of the ring. It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the outer diameter from 250 mm to 8,000 mm and the inner diameter from about 150 mm to 350 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claim 23,  Lamineries does not teach the wall thickness.
Lamineries discloses the claimed invention except for the wall thickness of the ring. It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the wall thickness to be less than 800 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claim 24,  Lamineries does not teach the height perpendicular to  wall thickness.
Lamineries discloses the claimed invention except for the height perpendicular to  wall thickness of the ring. It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the height from about 20 mm to about  900 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lamineries Matthey SA (Guide to High Performance Alloys) [IDS dated: 05/18/2020], herein Lamineries, in view of Arthington et al., (Curvature control in radial-axial ring rolling) and Longenberger  (US 5651844 A).,  as applied to claim 1 above, and further in view of Harkness et al. (Beryllium-Copper and Other Beryllium-Containing Alloys), herein Harkness.

In regards to claim 18, Lamineries further teaches hardness is adjusted based upon the processing methods applied but does not give specific example of the hardness in the claimed range [Pg. 4].  
Harkness teaches BeCu alloys including the 17200 and 17300 taught by Lamineries [Abstract, Table 1].  Harkness further teaches examples that result in yield strength 0.2% offset of 750-940 MPa, a Rockwell C Hardness of 28-35 and an elongation of 9-20 %  and a %IACS of 17-28 [Table 4 TM04].    These ranges overlap the claimed ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the processing methods of Harkness to the alloy of Lamineries.  One would have been motivated to do so as it would be applying a known technique to a known product ready for improvement to yield predictable results.

Claims 12, 17-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Harkness et al. (Beryllium-Copper and Other Beryllium-Containing Alloys) [IDS dated 05/18/2020], herein Harkness, in view of Arthington et al., (Curvature control in radial-axial ring rolling) and Longenberger  (US 5651844 A).

In regards to claims 12,  Harkness teaches BeCu alloys [Title, Abstract].   copper beryllium alloy C17300 which comprises: 1.8-2.0 wt. % Be, 0.2 wt. % min (Co+Ni), 0.6 max wt. % (Co+Ni+Fe), 0.2-0.6 wt. % Pb and the remainder Cu  [Table 1].   The alloy meets the claimed composition.  Harkness teaches the alloy may be made onto rings [Pg. 415, col 1].  
Harkness does not teach that the ring has a uniform wall thickness.
Arthington teaches a method of conventional ring rolling metal rings [Abstract].  Arthington teaches that ring products are circular and the process is tightly constrained using guide rolls for stability and to ensure the circularity and uniformity of the ring [Abstract]. Arthington expressly teaches that process produces seamless metal rings with uniform cross-section [Abstract, Pg. 244].  These shaped ringed have uniform wall thickness [Pg. 245 paragraph 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the ring rolling technique of Arthington on the ring of Harkness.  One would have been motivated to do so as it would be applying a known technique to improved similar products (i.e., metal rings) in the same way.
Harkness  does not teach the average grain size of the metal ring.
Longenberger teaches the processing of a beryllium-copper alloy comprising 1.8 to 2.0% by weight beryllium [Col 5 lines 1-3].  Longenberger teaches the grain size may be refined based upon the desired application [ Col 1 lines 46-59].  Longenberger teaches a process that results in a  generally equiaxed uniform fine grain structure wherein the average grain size is 10-30 microns [Col 2 lines 9-11, Col 6 lines 8-35].  Longenberger shows that for CuBe alloys of differing compositions the method still results in a fine grain structure wherein the average grain size is 20-50 microns [Col 9 lines 1-11].  These ranges are encompassed by the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the method of Longenberger on the ring of Harkness.  One would have been motivated to do so as it would be applying a known technique to improved similar products (i.e., copper alloys) in the same way.

In regards to claim 17,  Harkness teaches the product has a %IACS of 17-28 [Table 4 TM04].  This overlaps the claimed range.

In regards to claim 18,  Harkness teaches the product has a Rockwell C Hardness of 28-35 [Table 4 TM04].  This overlaps the claimed range.

In regards to claims 21,  Harkness does not expressly teach a ring of the alloy having the physical properties as claimed.  However, the alloy of Harkness is expected to meet the limitations for the reasons that follow.  It has been held that a material and its properties are inseparable, See MPEP 2141.02 V.  Harkness further teaches a variety of processing methods that result in properties as claimed in different products. Harkness teaches the 17300 and the 17200 have substantially similar physical properties [Tables 2 and 5]. Harkness further teaches examples of 17200 that result in yield strength 0.2% offset of 750-940 MPa, a Rockwell C Hardness of 28-35 and an elongation of 9-20 %  and a %IACS of 17-28 [Table 4 TM04]. This product is readily formed into a ring.  The hardness and elongation are within the claimed ranges.  The yield strength 0.2% offset overlaps the claimed range.


In regards to claim 22,  Harkness does not teach the inner and outer diameter of the ring.  
Harkness discloses the claimed invention except for the ranges of the inner diameter and outer diameter of the ring. It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the outer diameter from 250 mm to 8,000 mm and the inner diameter from about 150 mm to 350 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claim 23,  Harkness does not teach the wall thickness.
Harkness discloses the claimed invention except for the wall thickness of the ring. It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the wall thickness to be less than 800 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claim 24, Harkness does not teach the height perpendicular to  wall thickness.
Harkness discloses the claimed invention except for the height perpendicular to  wall thickness of the ring. It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the height from about 20 mm to about  900 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Response to Arguments
Applicant’s arguments, see Pgs. 1-3, filed 08/11/2022, with respect to the rejections of claims based on Lamineries and separately on Harkness have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Harkness et al. (Beryllium-Copper and Other Beryllium-Containing Alloys) [IDS dated 05/18/2020], herein Harkness, in view of Arthington et al., (Curvature control in radial-axial ring rolling) and Longenberger  (US 5651844 A) and separately on Lamineries Matthey SA (Guide to High Performance Alloys) [IDS dated: 05/18/2020], herein Lamineries in view of Arthington et al., (Curvature control in radial-axial ring rolling) and Longenberger  (US 5651844 A).  Arthington et al, is used to teach the uniform wall thickness and Longenberger is used to teach the average grain size.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784